869 F.2d 1491
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.David MAPSON, Petitioner-Appellant,v.Harry K. RUSSELL, Supt., Respondent-Appellee.
No. 88-3959.
United States Court of Appeals, Sixth Circuit.
Feb. 23, 1989.

Before KEITH, NATHANIEL R. JONES and RALPH B. GUY, Jr., Circuit Judges.

ORDER

1
Mapson seeks the appointment of counsel in his appeal from the district court's judgment denying his petition for federal habeas corpus relief.  This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and the briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Mapson sought habeas corpus relief on two grounds.  He argued that he received ineffective assistance of post-conviction appellate counsel and that the state court violated his right to efficient and competent counsel guaranteed him under the Ohio Constitution.


3
The district court denied Mapson's petition because Mapson's arguments were not cognizable in federal habeas corpus.


4
Upon review, we find no error.  There is no right to counsel that arises under the sixth amendment in a discretionary appeal from a judgment of conviction.   Pennsylvania v. Finley, --- U.S. ----, 107 S.Ct. 1990, 1993 (1987).  Furthermore, errors arising during the course of state post-conviction proceedings are not amenable to federal habeas relief.   Kirby v. Dutton, 794 F.2d 245, 247 (6th Cir.1986).


5
Mapson's contention that his right to competent counsel guaranteed by the Ohio Constitution was violated fails to allege a violation of the Constitution, laws, or treaties of the United States and is therefore an inappropriate subject for federal habeas corpus relief.   See Rose v. Hodges, 423 U.S. 19, 21 (1975).


6
Accordingly, we hereby deny Mapson's motion for appointment of counsel and affirm the judgment of the district court pursuant to Rule 9(b)(5), Rules of the Sixth Circuit.